                                                              Case 2:10-cr-00236-GMN-PAL Document 531
                                                                                                  530 Filed 04/24/20 Page 1 of 4


                                                          1    KATHLEEN BLISS, ESQ.
                                                               Nevada Bar No. 7606
                                                          2    kb@kathleenblisslaw.com
                                                               KATHLEEN BLISS LAW PLLC
                                                          3    1070 W. Horizon Ridge Pkwy., Suite 202
                                                               Henderson, Nevada 89012
                                                          4    Telephone: 702.463.9074

                                                          5    Attorney for Jabari L. Marshall

                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                                        DISTRICT OF NEVADA
                                                          8
                                                                 UNITED STATES OF AMERICA,                          CASE NO.: 2:10-CR-00236-GMN-PAL
                                                          9
                                                                                   Plaintiff;
                                                         10
                                                                                                                    UNOPPOSED MOTION TO FILE A
                                                                      vs.                                           SUPPLEMENT AND PROPOSED
                                                         11
                                                                                                                    ORDER
                                                                 JABARI L. MARSHALL,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                   Defendant.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15
                                                                      Defendant Jabari Marshall (Marshall), by and through his counsel, Kathleen Bliss, Esq.,
                                                         16

                                                         17    respectfully requests a 14-day extension to May 6, 2020 to file a supplement. This request is made

                                                         18    based upon the following reasons:

                                                         19           1. Defendant filed pro se an emergency motion for a Sentence Reduction on April 13,
                                                         20                 2020 (ECF No. 526).
                                                         21
                                                                      2. Assistant Federal Defender Monique Kirtley filed a notice of appearance on April 21,
                                                         22
                                                                            2020 (ECF No. 527).
                                                         23
                                                                      3.    The Federal Defender filed a motion to withdraw on April 21, 2020 (ECF No. 528),
                                                         24

                                                         25                 which this Court granted on April 22, 2020 (ECF No. 529).

                                                         26           4. This Court appointed undersigned counsel to represent Mr. Marshall on April 22, 2020

                                                         27                 (ECF No. 529). It is counsel’s understanding that a supplement may be due on this date.
                                                         28

                                                                                                            Page 1 of 4
                                                              Case 2:10-cr-00236-GMN-PAL Document 531
                                                                                                  530 Filed 04/24/20 Page 2 of 4


                                                          1         5. Counsel requests a 14-day extension to review medical records, gather additional
                                                          2            medical and family information, and medical testing results.
                                                          3
                                                                    6. Defendant is incarcerated and does not object to this motion.
                                                          4
                                                                    7. Counsel for the government does not oppose this motion.
                                                          5

                                                          6         Dated this 24th day of April 2020.

                                                          7

                                                          8                                               KATHLEEN BLISS LAW PLLC
                                                          9
                                                                                                          /s/ Kathleen Bliss_______________________
                                                         10                                               KATHLEEN BLISS, ESQ.
                                                                                                          Nevada Bar No. 7606
                                                         11                                               1070 W. Horizon Ridge Pkwy., Suite 202
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12                                               Henderson, Nevada 89012
  KATHLEEN BLISS LAW PLLC




                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                         Page 2 of 4
                                                              Case 2:10-cr-00236-GMN-PAL Document 531
                                                                                                  530 Filed 04/24/20 Page 3 of 4


                                                          1
                                                                                                      Certificate of Service
                                                          2

                                                          3    I certify that I am an employee of KATHLEEN BLISS LAW PLLC, and that on this 24th day of
                                                          4    April 2020, I did cause a true copy of:
                                                          5

                                                          6
                                                                                   UNOPPOSED MOTION TO FILE A SUPPLEMENT
                                                          7

                                                          8    to be served via electronic service by the U.S. District Court CM/ECF system to the parties on
                                                          9
                                                               the Electronic Filling system in this action.
                                                         10

                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                                                        By: /s/Priscilla Horvath
                                                         13                                                             An employee of
      HENDERSON NEVADA 89012




                                                                                                                        KATHLEEN BLISS LAW PLLC
                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                               Page 3 of 4
                                                              Case 2:10-cr-00236-GMN-PAL Document 531
                                                                                                  530 Filed 04/24/20 Page 4 of 4


                                                          1

                                                          2                               UNITED STATES DISTRICT COURT

                                                          3                                      DISTRICT OF NEVADA

                                                          4
                                                                 UNITED STATES OF AMERICA,                       CASE NO.: 2:10-CR-00236-GMN-PAL
                                                          5
                                                                                 Plaintiff;
                                                          6
                                                                                                                 ORDER
                                                                      vs.
                                                          7
                                                                 JABARI L. MARSHALL,
                                                          8
                                                                                 Defendant.
                                                          9

                                                         10
                                                                      For good cause appearing, Defendant Jabari Marshall's Motion for Extension of Time,
                                                         11
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                               (ECF No. 530), is GRANTED. Counsel for Defendant shall have 14 additional days to
                                                         12
  KATHLEEN BLISS LAW PLLC




                                                               review medical records and gather additional medical and family information before filing a
                                                         13
      HENDERSON NEVADA 89012




                                                               supplement to the pending Motion for Sentence Reduction, (ECF No. 526).
                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16                     24 day of April 2020.
                                                                     Dated this ____
                                                         17

                                                         18
                                                                                                           ________________________________________
                                                         19
                                                                                                           Gloria M. Navarro, District Judge
                                                         20                                                UNITED STATES DISTRICT COURT

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                         Page 4 of 4
